Citation Nr: 0311087	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-14 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Evaluation of service-connected upper respiratory condition 
manifested by sinus pressure/pain, congestion, cough, 
headaches and ear pain as due to an undiagnosed illness, 
evaluated as 30 percent disabling from November 2, 1994.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection and 
assigned a 30 percent disability rating effective from 
November 2, 1994.  During the pendency of the veteran's 
appeal, his claim file was transferred to the RO in Detroit, 
Michigan.

The veteran's case was remanded by the Board for additional 
development in September 2001.  The remand was done to comply 
with a United States Court of Appeals for Veterans Claims 
(Court) order that vacated a September 2000 decision by the 
Board and remanded the case for consideration of the 
potential applicability of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The case is again before the Board for 
appellate review.

As part of the Board remand in September 2001, the RO was 
requested to clarify the veteran's intent as to whether he 
wanted to have a hearing before a member of the Board.  The 
veteran originally expressed a desire for such a hearing when 
he submitted his substantive appeal regarding the issue on 
appeal.  The RO contacted him in April 1996 and informed him 
he was on the waiting list.  Subsequently, the veteran 
submitted a substantive appeal, for an unrelated issue, in 
May 1998.  He indicated that he did not want to have a 
hearing in his case.  His combined appeals, to include the 
issue currently on appeal, were forwarded to the Board in 
November 1998.  

The Board notes that the RO did not expressly contact the 
veteran regarding his intent regarding a hearing for the 
issue on appeal.  The Board wrote to the veteran in March 
2003 seeking to clarify the veteran's desires.  The veteran 
responded in April 2003 that he wanted to be afforded a 
Travel Board hearing at the RO in Detroit.  The veteran later 
faxed a statement, dated in April 2003, wherein he rescinded 
his request for a hearing.  Accordingly, the Board will 
adjudicate the case based on the evidence of record.


FINDINGS OF FACT

1.  The veteran was granted service connection for an upper 
respiratory condition manifested by sinus pressure/pain, 
congestion, cough, headaches and ear pain as due to an 
undiagnosed illness in September 1995.  He was assigned a 30 
percent disability evaluation effective from November 2, 
1994.

2.  The veteran's symptomatology has remained essentially 
unchanged since November 1994 with sinus/facial pain, 
congestion, productive cough, headaches, earaches and sore 
throat that have been treated with multiple courses of 
antibiotics.

3.  There is no evidence of any sinus surgery.  


CONCLUSION OF LAW

A rating in excess of 30 percent for service-connected upper 
respiratory condition manifested by sinus pressure/pain, 
congestion, cough, headaches and ear pain as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.97, 
Diagnostic Code 6514 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6514 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from December 1975 to May 
1977 and from January 1991 to May 1991.  He served in the 
Army National Guard from April 1987 to January 1991.  The 
veteran had active service in the Southwest Asia Theater of 
Operations from January to April 1991.  He then served in the 
Air National Guard from September 1991 to February 1995.

The veteran's SMRs for his first period of active duty are 
negative for any chronic sinus problems.  Records associated 
with the veteran's Army National Guard service reflect that 
he suffered a fracture of the nose with multiple facial and 
nasal lacerations in July 1986, prior to his enlistment in 
the National Guard in April 1987.  The veteran did not report 
any sinus/respiratory problems at the time of his release 
from active duty when undergoing a physical examination in 
March 1991.  The first notation of any type of medical 
problem is dated in March 1993 when it was noted that the 
veteran said that he had been experiencing constant headaches 
since his service in Saudi Arabia.  

The SMRs show that the veteran provided evidence of treatment 
from private physicians for multiple episodes of sinus 
infections through 1993.  Eventually the veteran requested 
that he be discharged from the Air National Guard because of 
his condition, which involved other aspects in addition to 
his sinus complaints.  He was discharged from the Air 
National Guard in February 1995.  The veteran's sinus 
condition was not considered to be disqualifying for service 
at the time of his discharge.

The veteran submitted his original claim for disability 
compensation benefits in April 1993.  He said that he had 
developed a chronic sinus infection approximately two months 
after his return from service in Saudi Arabia.  

The veteran included copies of treatment records from his 
physician, R. E. Lockard, M.D., for the period from December 
1991 to June 1993.  The records reflect treatment with 
antibiotics for repeated sinus infections.  The symptoms 
included congestion, nasal drainage, plugged up ears and 
headaches.  

The veteran was afforded a VA otolaryngology (ear, nose, and 
throat (ENT)) examination in February 1994.  He was diagnosed 
with sinusitis based on the clinical evaluation.  X-rays of 
the paranasal sinuses were interpreted as normal.

The veteran's claim was denied in August 1994.  The basis for 
the denial was that there was no evidence of a sinus problem 
in service.  Notice of the decision was provided that same 
month.

The veteran submitted a statement to reopen his claim that 
was received on December 1, 1994.  He submitted buddy 
statements that reported that members of their unit 
experienced headaches and stomach-related symptoms in Saudi 
Arabia in mid-March 1991.  The veteran also submitted a 
statement from a co-worker at his place of long-term 
employment.  He noted that the veteran worked an unusual 
amount of overtime prior to his deployment in 1991.  He said 
the veteran did not work as much overtime since his return.  
He reported that he had observed the veteran when he was 
sick, and with pounding headaches.  He said he was aware of 
the veteran becoming sick enroute to work and returning home 
(he also reported that the veteran commuted 114 miles to the 
job).  Finally, the veteran included a letter from Dr. 
Lockard dated in August 1994.  Dr. Lockard noted that the 
veteran had significant problems with recurrent upper 
respiratory infections of late.  He said that the veteran had 
a problem in warding off the infections and he was unable to 
give a specific diagnosis.

The RO wrote to the veteran in June 1995 and requested that 
he provide the necessary authorization so that private 
treatment records from Dr. Lockard could be requested on his 
behalf.  

The records for Dr. Lockard were received in July 1995.  They 
covered a period from April 1991 to April 1995.  He was 
treated primarily for complaints related to sore throat, 
cough, earaches and headaches.

The veteran was afforded a VA general medical examination in 
August 1995.  He complained of constant headaches on a daily 
basis that occurred primarily in the facial area.  He also 
complained of earaches.  The examiner noted that the veteran 
was diagnosed with clinical sinusitis at the time of the 
February 1994 VA examination but that sinus x-rays were 
normal.  The examiner reported that the veteran was tender 
over the maxillary sinuses bilaterally.  Both the frontal and 
maxillary sinuses transilluminated normally.  The turbinates 
appeared to be somewhat engorged bilaterally.  Among the 
several impressions given, the examiner noted that the 
veteran had headaches with no cause found.

The veteran was also afforded a VA audiology examination in 
August 1995.  There were no findings pertinent to the issue 
on appeal.

The RO granted service connection for an upper respiratory 
condition as due to an undiagnosed illness in September 1995.  
The RO assigned a disability evaluation of 30 percent.  The 
effective date for service connection and the 30 percent 
rating was established as November 2, 1994.  (The Veteran's 
Benefits Improvements Act of 1994, Pub. L. 103-446, 
(including Persian Gulf War Veterans' Benefits Act as Title 
I) was enacted on November 2, 1994, and provided the basis 
for the RO's grant of service connection.)  The veteran was 
provided notice of the rating action in September 1995.

The veteran submitted a notice of disagreement (NOD) in 
December 1995.  He contended that his headaches, earaches, 
and respiratory problems were getting worse and that he was 
more than 30 percent disabled.  He also submitted records 
from the Huron Memorial Hospital that covered a period from 
July 1995 to October 1995.  The records provided no pertinent 
information regarding the issue on appeal.

The veteran was afforded a VA gastrointestinal examination in 
July 1996.  The examiner recorded a complaint of recurrent 
headaches by the veteran; however, there were no findings 
from the physical examination that were pertinent to the 
issue on appeal.

Associated with the claims folder are VA outpatient treatment 
records for the period from January 1994 to August 1996.  The 
veteran was seen in the ENT clinic on several occasions for 
complaints of facial pain and earaches.

The veteran submitted a statement from his son in October 
1996.  The son said that the veteran was full of energy, 
worked a lot of overtime and never missed any work from being 
sick prior to his service in 1991.  Since that time, the 
veteran was sick all of the time, took a lot of time off from 
work because he did not feel good and complained of intense 
headaches, earaches and problems with his stomach.

The veteran also submitted a statement in October 1996.  He 
said that he had submitted all the medical evidence he had 
from the time he began active duty in 1991.  He said he was 
including a release form for the records of his current 
doctor.

The RO requested treatment records from D. M. Markovitz, M.D. 
in January 1997.  The RO informed the veteran of this action, 
and that he was ultimately responsible to obtain the records, 
in January 1997.

The veteran's claims folder was transferred to the Detroit, 
Michigan, RO in June 1997.  The RO notified the veteran of 
this event that same month.  The RO wrote to the veteran in 
September 1997 to further explain the status of his claim and 
what development was still underway.  

The veteran submitted copies of records from Dr. Markovitz in 
November 1997.  The records related to treatment provided 
from February 1996 to September 1996.  The records related to 
evaluation of the veteran's several general complaints and 
were not limited to his sinus condition.  A February 1996 
evaluation noted the veteran's history of complaints 
beginning in 1991.  The primary complaint from that time was 
noted to be headaches.  Dr. Markovitz remarked that 
computerized tomogram (CT) and magnetic resonance imaging 
(MRI) studies of the head were negative.  Physical 
examination of the veteran was reported to show no 
lymphadenopathy.  The mouth was noted as unremarkable as were 
the ears except for some slight tenderness right below the 
right ear.  Dr. Markovitz said that he told the veteran that 
he was not certain what was wrong and that he was skeptical 
that he would come up with an explanation.  A March 1996 
follow-up noted that laboratory values for the veteran's 
immunoglobulin (IgG) were below normal but that Dr. Markovitz 
did not know what that meant in this case.  The veteran was 
seen again in September 1996.  Dr. Markovitz noted that the 
veteran had been on a course of antibiotics for approximately 
six months.  The veteran reported that after one month of 
using the medication he was greatly improved but then 
suffered a slight relapse.  He now said that he felt much 
better than at any time in the recent past.  The veteran 
continued to have periodic headaches and pain just above his 
ears, with the pain worse over the right ear.  Dr. Markovitz 
noted that physical examination of the ears showed them to be 
completely within normal limits.  

The veteran's case was remanded by the Board in September 
1999 in order to afford him an opportunity to be examined and 
to have the RO adjudicate the case in light of a change in 
the regulations applicable to the veteran's claim.  

The veteran was afforded a VA respiratory examination in 
November 1999 that evaluated his lower respiratory system.  
The examiner noted that a pulmonary function test (PFT) was 
normal.  The veteran was given a diagnosis of frequent upper 
respiratory (URI) infections and chronic sinusitis by 
history.

The veteran submitted a statement in May 2000 wherein he 
disputed some of the information contained in the November 
1999 VA examination report and how it was used for evaluating 
his disability.  The veteran said that he complained of 
constant headaches at the examination.  The veteran also 
noted that he told the examiner that he had switched jobs 
from being a millwright to being a supervisor as he was no 
longer physically able to work as a millwright.  This change 
resulted in a cut in pay.  The veteran did not say that his 
sinus condition was the reason for the change in jobs.  He 
also said that his doctor disagreed with the idea that he had 
chronic sinusitis.  Rather he had some sort of chronic upper 
respiratory infection.  

The veteran's claim for a higher rating was denied by way of 
a Board decision dated in September 2000.  The veteran 
appealed the decision to the Court.  In an order dated in 
February 2001, the Court vacated the Board's decision and 
remanded the case for consideration of application of the 
then recently enacted VCAA.  There was no other basis for the 
vacating of the decision and remanding of the case.

The Board contacted the veteran, through his attorney, in 
April 2001 and provided him an opportunity to submit any 
additional evidence or information in support of the 
veteran's claim.  The attorney submitted a copy of the Power 
of Attorney authorizing him to represent the veteran before 
the Board and the RO in regard to the issue on appeal.

The Board remanded the veteran's case in September 2001 for 
additional development.  The development was to include 
obtaining any pertinent treatment records, evidence from the 
veteran that his service-connected condition caused him to 
miss work or to change to a lower paying job, and to afford 
the veteran a new VA examination.

The RO wrote to the veteran in February 2002.  The veteran 
was requested to provide information regarding sources and 
dates of treatment and the necessary authorization for the RO 
to obtain records on his behalf.  He was also requested to 
inform the RO if there were pertinent records outstanding.  
He was also informed that he could obtain the records himself 
and submit them to the RO.  The veteran was requested to 
provide information or evidence regarding his time missed 
from work that was related to his service-connected 
disability and to provide evidence that his disability had 
required him to change to a lower paying job.  The letter 
also included information regarding the VCAA and VA's duty to 
assist the veteran with his claim.  

The veteran responded in February 2002.  He stated that he 
would not provide any information or evidence from his 
employer because he felt that it might jeopardize his 
employment.  The veteran also provided medical records for 
three clinical visits that occurred in April 2001 and January 
2002, respectively.  The initial entry from April 2001 noted 
a chief complaint of URI with productive cough, sinus 
drainage, chest tightness, sore throat, bilateral earaches 
and headache.  It was noted that he used over-the-counter 
(OTC) sinus medications.  The veteran was prescribed Levaquin 
to treat his symptoms.  A second entry in April 2001 reported 
that the veteran had the same symptoms as two weeks earlier.  
He was prescribed erythromycin.  Finally, an entry dated in 
January 2002 noted that the veteran had a productive cough 
with rhonchi diffusely over his chest.  His throat "looked 
fine."  He was prescribed Augmentin.

The veteran was afforded a VA ENT examination in May 2002.  
The examiner noted the veteran's history of service in 
Southwest Asia and his exposure to smoke from the oil fires 
and his contact with enemy prisoners.  The examiner also 
noted the veteran's history of symptoms and treatment since 
1991.  The veteran complained of constant frontal and ethmoid 
headaches.  He experienced intermittent nasal drainage or 
discharge.  He had not had any surgery related to his 
sinuses.  The veteran informed the examiner that he 
experienced three to four sinus infections a year and was 
treated with antibiotics.  The veteran gave a history of 
surgery for splenectomy in "1998" [sic] (1978), 
appendectomy in 1994, gallbladder in 2001, and back surgery 
approximately April 2002.  The examiner noted that the 
veteran worked as a millwright at his place of employment.  
The veteran used to be a supervisor but due to a pay cut, 
took a lesser paying job.  The examiner reported that the 
veteran complained of occasional earaches that were 
bilateral.  The right side pain would be greater than the 
left side.  The examiner said they appeared to be associated 
with food.  The veteran said that his headaches were an 8 out 
of 10 in strength but would diminish to 6 out of 10 in 
intensity.  

The examiner reported that the nasal examination revealed a 
few small septal spurs on the left and the right.  These did 
not diminish the nasal cavity significantly.  The examiner 
reported that there was mild erythema and edema in the nasal 
cavity anteriorly consistent with allergic-type changes.  The 
examiner used a fiberoptic scope to further examine the 
veteran and said that there was some mild erythema and edema 
of the nasal mucosa.  There was no evidence of purulence out 
of the meatuses or along the floor or roof of the nasal 
sinuses.  There was no evidence of any polyps or mass lesions 
in the nasal cavity on either side.  The Eustachian tubes 
were clear.  The adenoids were unremarkable.  There was some 
pain in the ears over the temporomandibular joints (TMJs).  
There were no masses or lesions of the ear canals or tympanic 
membranes.  There was some mild tenderness over the maxillary 
sinuses and some frontal tenderness that was not found to be 
substantial.  The assessment was rhinitis with a history of 
sinusitis and ear pain likely the result of TMJ.  The 
examiner recommended a soft diet and warm compresses to the 
affected area.  

The veteran and his attorney each submitted a copy of a 
letter from Dr. Lockard in September 2002.  Dr. Lockard noted 
that he had treated the veteran on multiple office visits 
since 1991.  The visits ranged from weekly, to bi-weekly, to 
tri-weekly.  The diagnosis included URI, continuing 
headaches, shortness of breath, recurrent pharyngitis, ear 
pain and productive cough.  He said that he had prescribed 
antibiotics along with OTC medications for the veteran.  He 
noted that as soon as the duration of treatment is finished, 
the symptoms would reappear.  He stated that the veteran had 
had no significant improvement and continued to experience 
infections and ongoing symptoms.  

The veteran also submitted a statement with his copy of Dr. 
Lockard's letter.  He took issue with several statements 
contained in a September 2002 supplemental statement of the 
case.  The veteran wanted it known that he took daily pills 
for his headaches plus OTC medications.  He also said that he 
informed the VA examiner that his headaches were constant, 
not chronic, since August 1991.  

The RO issued another supplemental statement of the case in 
October 2002.  The veteran and his attorney were given 60 
days to provide additional information or evidence.  The 
veteran's attorney responded in October 2002 and said that he 
did not intend to submit any further evidence or argument and 
requested that the case be forwarded to the Board.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  In cases, 
such as this one, where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, during the pendency of the veteran's 
appeal, the regulations used to evaluate diseases of the nose 
and throat were amended.  See 61 Fed. Reg. 46,720-46,731 
(Sept. 5, 1996).  The effective date of the change in 
regulations was October 7, 1996.  Id.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In this case, the veteran's claim has been evaluated by the 
RO under both the prior and amended regulations.  
Accordingly, there is no prejudice to the Board's evaluation 
of the claim under both sets of criteria.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

The veteran's disability is evaluated under Diagnostic Code 
8865-6514 to signify it as an undiagnosed illness disability 
that is evaluated by using the diagnostic code that best 
relates to the symptomatology.  38 C.F.R. § 4.27 (2002).  
Under the regulations in effect prior to October 7, 1996, 
Diagnostic Code 6514, used to evaluate disabilities involving 
chronic sphenoid sinusitis, a 30 percent rating is warranted 
for frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating is for consideration for 
postoperative symptoms following radical operation with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97 (1996).

For regulations in effect on, and after October 7, 1996, 
Diagnostic Code 6514, chronic sphenoid sinusitis, provides 
that a 30 percent rating is applicable when there are three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this code explains that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2002).

A review of the medical evidence of record does not show that 
the veteran satisfies the criteria for a 50 percent 
disability rating under either set of rating criteria.  There 
is no evidence of surgery, as contemplated under both old and 
new criteria, at any time from the November 1994 claim.  
Rather, the private, military, and VA treatment records show 
that the veteran has been treated several times each year for 
a recurrent sinus infection.  The symptoms to include 
congestion, nasal drainage, headaches, earaches, productive 
cough and a feeling of shortness of breath.  There is no 
evidence of purulence or crusting at any time since 1994.

There is no evidence of the veteran requiring bedrest as part 
of the treatment for his sinus-related condition.  Neither he 
nor any physician has said that he required bedrest as part 
of his treatment.  Even if he did require bedrest, that would 
not be sufficient to warrant the assignment of a higher 
rating.  Further, there is no objective evidence of record to 
show that the veteran has missed any days of work solely 
related to his service-connected disability.  As noted at the 
May 2002 VA examination, the veteran had undergone surgery 
for nonservice-connected conditions in 1994, 2001 and 2002.  
Moreover, the veteran refused to provide any information on 
his employment when he was requested to do so in February 
2002.  

In short, there is no basis to warrant the assignment of a 
higher rating at any time after November 2, 1994.  The 
veteran's symptomatology more closely approximates the rating 
criteria for a 30 percent rating under both the prior and 
amended regulations.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim.

The Board notes that there is no evidence of any disability 
involving the trachea, bronchi, or lungs to warrant 
consideration of a possible rating under Diagnostic Codes 
6600-6821, under 38 C.F.R. § 4.97 (1996), or Diagnostic Codes 
6600-6847 under 38 C.F.R. § 4.97 (2002).  Additionally, it 
should be noted that headaches, and pain such as described by 
the veteran, including the ear pain, are contemplated by the 
rating criteria of Diagnostic Code 6514.  Consequently, 
consideration of the possibility of separate ratings for 
separate symptoms is not appropriate.  38 C.F.R. § 4.14 
(2002).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating at any time during the pendency of the appeal.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In denying the veteran's claim, the Board has considered the 
applicability of the VCAA (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which became effective during the pendency of this appeal.  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are not applicable in this case, the changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.

Under 38 U.S.C.A. § 5102 (West 2002) and 38 C.F.R. 
§ 3.159(b)(2) (2002), the Secretary has a duty to notify a 
claimant if an application for benefits is incomplete.  The 
notice must inform the applicant of any information necessary 
to complete the application.  In this case, the application 
is complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the veteran, to complete the application.  The veteran is 
seeking a higher rating for his disability.  The claim has 
been under development since 1994.

Under 38 U.S.C.A. § 5103 (West 2002) certain notices must be 
provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b) details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

In this case, the veteran was notified in September 1995 of 
the grant of service connection and the assignment of a 30 
percent disability rating and the basis for that rating.

The veteran submitted his notice of disagreement in December 
1995 wherein he stated his contentions as to why his 
disability evaluation should be higher.  He was provided a 
statement of the case (SOC) in February 1996 that addressed 
the entire development of his claim up to that point.  The 
SOC addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, 
particularly the rating criteria in effect at that time, and 
discussed the application of the evidence to the veteran's 
claim. 

The Board remanded the veteran's case for additional 
development in September 1999.  The remand noted that the 
pertinent rating criteria had been amended during the course 
of the veteran's appeal and the RO had not yet informed the 
veteran of the new criteria nor had his claim been reviewed 
under the new criteria.

The veteran was provided a supplemental statement of the case 
(SSOC) in May 2000 that reviewed the accumulated evidence and 
restated the bases for the denial of his claim.  The SSOC 
also adjudicated the veteran's claim under both sets of 
rating criteria.

The Board denied the veteran's claim for a higher rating in 
September 2000.  This decision was vacated by the Court in 
February 2001 with an order directing that the Board consider 
the application of the VCAA to the veteran's claim.

The Board wrote to the veteran and his attorney in April 2001 
and provided an opportunity to submit additional information 
or evidence.  The case was then remanded by the Board for 
additional development in September 2001.

The RO wrote to the veteran in February 2002 and informed him 
of the VCAA and VA's duty to assist him in the development of 
his claim.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.

The veteran was issued a SSOC in September 2002 that reviewed 
the accumulated evidence and restated the bases for the 
denial of his claim.  The September 2002 SSOC also addressed 
the veteran's claim under both sets of rating criteria.  A 
subsequent SSOC was issued in October 2002.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to support his claim for a higher rating.  He 
has responded to the notices provided.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  
There are private treatment records submitted by the veteran 
and obtained by VA on behalf of the veteran.  The veteran's 
SMRs for both active and National Guard duty are of record.  
VA treatment records have been obtained and associated with 
the claims folder.  Further, the veteran has been provided 
with multiple VA examinations, the most recent in May 2002.  
The veteran has submitted numerous statements in support of 
his claim.  The veteran's attorney notified the RO in October 
2002 that he had no further evidence or argument to submit 
and requested that the case be forwarded to the Board for 
appellate review.  Finally, the veteran was given the 
opportunity to have a Board hearing in this case but declined 
the opportunity.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
spirit and the intent of the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).




ORDER

Entitlement to a disability evaluation in excess of 30 
percent for upper respiratory condition manifested by sinus 
pressure/pain, congestion, cough, headaches and ear pain as 
due to an undiagnosed illness from November 2, 1994, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

